Execution Version

﻿

﻿

AMENDMENT TO
MANAGEMENT AGREEMENT

by and among

SBA PROPERTIES, LLC,

SBA SITES, LLC,

SBA STRUCTURES, LLC,

SBA INFRASTRUCTURE, LLC,

SBA MONARCH TOWERS III, LLC

SBA TOWERS USVI, INC.,

SBA 2012 TC ASSETS PR, LLC,

SBA 2012 TC ASSETS, LLC,

SBA TOWERS IV, LLC,

SBA MONARCH TOWERS I, LLC,

SBA GC TOWERS, LLC,

SBA TOWERS VII, LLC,

SBA TOWERS V, LLC

and

SBA TOWERS VI, LLC

as Existing Owners

and

SBA NETWORK MANAGEMENT, INC.,
as Manager,

and

SBA SENIOR FINANCE, LLC,
solely in its capacity as owner of the Manager

Dated as of July 7, 2016

﻿

﻿





--------------------------------------------------------------------------------

 



AMENDMENT TO MANAGEMENT AGREEMENT

AMENDMENT TO MANAGEMENT AGREEMENT (this “Agreement”), dated as of July 7, 2016,
by and among SBA PROPERTIES, LLC, a Delaware limited liability company (the
“Initial Owner”), SBA SITES, LLC, a Delaware limited liability company (“SBA
Sites”), SBA STRUCTURES, LLC, a Delaware limited liability company (“SBA
Structures”), SBA INFRASTRUCTURE, LLC, a Delaware limited liability company
(“SBA Infrastructure”), SBA MONARCH TOWERS III, LLC, a Delaware limited
liability company (“SBA Monarch III”), SBA 2012 TC ASSETS PR, LLC, a Delaware
limited liability company (“SBA TC PR”), SBA 2012 TC ASSETS, LLC, a Delaware
limited liability company (“SBA TC”), SBA TOWERS IV, LLC, a Delaware limited
liability company (“SBA Towers IV”), SBA MONARCH TOWERS I, LLC, a Delaware
limited liability company (“SBA Monarch I”), SBA TOWERS USVI, INC., a U.S.
Virgin Islands corporation (“SBA USVI”), SBA GC TOWERS, LLC, a Delaware limited
liability company (“SBA GC”), SBA TOWERS VII, LLC, a Delaware limited liability
company (“SBA Towers VII”), SBA TOWERS V, LLC, a Delaware limited liability
company (“SBA Towers V”), and SBA TOWERS VI, LLC, a Delaware limited liability
company (“SBA Towers VI” and, collectively with the Initial Owner, SBA Sites,
SBA Structures, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA
Towers IV, SBA Monarch I, SBA USVI, SBA GC, SBA Towers VII and SBA Towers V, the
“Existing Owners”), SBA Network Management, Inc., a Florida corporation (the
“Manager”), and SBA Senior Finance, LLC, a Delaware limited liability company
(“SBA Finance”), solely in its capacity as owner of the Manager and solely with
regard to Sections 18(b) and 23(a),(b),(d),(e),(f),(g),(h),(l) and (m) of the
Management Agreement (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, the Existing Owners, the Manager and SBA Finance are parties to a
Management Agreement, dated as of November 18, 2005, as amended, supplemented or
modified by (i) the Joinder and Amendment to the Management Agreement dated as
of November 6, 2006 among the Initial Owner, SBA Sites, SBA Structures, SBA
Towers, Inc., SBA Puerto Rico, Inc., SBA USVI, the Manager and SBA Finance, (ii)
the Joinder and Amendment to the Management Agreement dated as of August 9, 2012
among the Initial Owner, SBA Sites, SBA Structures, SBA Infrastructure, SBA
Monarch III, SBA Towers USVI II, Inc., a Florida corporation (predecessor in
interest by way of merger into SBA USVI), the Manager and SBA Finance, (iii) the
Joinder and Amendment to the Management Agreement dated as of April 18, 2013
among the Initial Owner, SBA Sites, SBA Structures, SBA Infrastructure, SBA
Monarch III, SBA TC PR, SBA TC, SBA Towers IV, SBA Monarch I, SBA USVI, the
Manager and SBA Finance, (iv) the Joinder and Amendment to the Management
Agreement dated as of October 15, 2014 among the Initial Owner, SBA Sites, SBA
Structures, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA Towers
IV, SBA Monarch I, SBA USVI, SBA GC, SBA Towers VII, the Manager and SBA Finance
and (v) the Joinder and Amendment to the Management Agreement dated as of
October 14, 2015 among the Existing Owners, the Manager and SBA Finance (as so
amended, supplemented or otherwise modified from time to time, the “Management
Agreement”);

WHEREAS, the Existing Owners are borrowers under the Second Amended and Restated
Loan and Security Agreement dated as of October 15, 2014, as supplemented by the



--------------------------------------------------------------------------------

 

First Loan and Security Agreement Supplement and Amendment thereto dated as of
October 14, 2015 (the “Existing Loan Agreement”) among the Existing Owners and
Midland Loan Services, a Division of PNC Bank, National Association, as Servicer
(the “Servicer”), on behalf of Deutsche Bank Trust Company Americas, as trustee
(the “Trustee”) under that certain Amended and Restated Trust and Servicing
Agreement dated as of October 15, 2014 (as amended, restated, supplemented or
otherwise modified from time to time), among SBA Depositor LLC (the
“Depositor”), the Servicer, and the Trustee, as assignee of the Depositor (the
“Lender”);

WHEREAS, on the date hereof, the Existing Owners and the Servicer, on behalf of
the Trustee, are entering into a Second Loan and Security Agreement Supplement
to provide for a Loan Increase (the “Second Loan Agreement Supplement”, and the
Existing Loan Agreement, as amended by the Second Loan Agreement Supplement and
together with all other extensions, renewals, modifications, substitutions and
amendments thereof, the “Loan Agreement”);

WHEREAS, the Existing Owners and the Manager have determined that it is in their
best interests to authorize and approve a proposed amendment to the Management
Agreement; and

WHEREAS, Section 23(a) of the Management Agreement provides that the Owner
Representative, SBA Finance and the Manager may, pursuant to a writing executed
and delivered by all parties thereto, amend the Management Agreement; provided
that a Rating Agency Confirmation and the consent of the Lender are also
obtained.

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, it is mutually covenanted and agreed, as follows:

Section 1. Defined Terms.

Capitalized terms used in this Agreement but not defined herein shall have the
respective meanings ascribed to them in the Management Agreement.

Section 2. Amendment to Section 1.

The parties hereto hereby agree that Section 1 of the Management Agreement shall
be amended by adding the following definition in the appropriate alphabetical
order:

““Annualized Run Rate Revenue” has the meaning specified in the Loan Agreement.”

Section 3. Amendment to Section 10.

The parties hereto hereby agree that the first sentence of Section 10 of the
Management Agreement shall be amended and restated to read in its entirety as
set forth below:

“In consideration of the Manager’s agreement to perform the Services described
herein, during the Term hereof, the Owners hereby jointly and severally agree to
pay to



--------------------------------------------------------------------------------

 

the Manager a fee (the “Management Fee”), on each Due Date, equal to 4.5% of the
Operating Revenues (excluding Operating Revenue received from a Tenant as
reimbursement for Operating Expenses) for the immediately preceding calendar
month, unless a replacement Manager is appointed and such replacement is not an
affiliate of SBA Network Management, Inc., in which case the Management Fee on
each Due Date will be such amount not to exceed 5.0% of the Operating Revenues
(excluding Operating Revenue received from a Tenant as reimbursement for
Operating Expenses) for the immediately preceding calendar month that is agreed
to by the replacement Manager; provided,  however, that if the aggregate
Annualized Run Rate Revenue of all Sites is less than $500,000,000 on the date
that such successor Manager is appointed, the Management Fee on each Due Date
will be such amount not to exceed 7.5% of the Operating Revenues (excluding
Operating Revenue received from a Tenant as reimbursement for Operating
Expenses) for the immediately preceding calendar month that is agreed to by the
replacement Manager.”

Section 4. Ratification of Agreement.

Except as modified and expressly amended by this Agreement, the Management
Agreement is in all respects ratified and confirmed, and all the terms,
provisions and conditions thereof shall be and remain in full force and
effect.  The execution of this Agreement shall in no manner constitute a waiver
or extinguishment of any rights of the Owners, the Manager or SBA Finance under
the Management Agreement and all such rights are hereby reserved.

Section 5. Counterparts.

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

Section 6. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

﻿

﻿

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

/s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and          General Counsel

 

/s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

 

SBA NETWORK MANAGEMENT, INC., as Manager


By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SBA PROPERTIES, LLC, as Initial Owner

 

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SITES, LLC, as Existing Owner


By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SBA STRUCTURES, LLC, as Existing Owner

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SBA INFRASTRUCTURE, LLC, as Existing Owner


By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SBA MONARCH TOWERS III, LLC, as Existing Owner


By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel 

SBA TOWERS USVI, INC., as Existing Owner


By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel 

SBA 2012 TC ASSETS PR, LLC, as Existing Owner


By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel 

﻿





[Signature Page to Amendment to Management Agreement]

--------------------------------------------------------------------------------

 



﻿

 

﻿

 

SBA TOWERS IV, LLC, as Existing Owner


 

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SBA MONARCH TOWERS I, LLC, as Existing Owner

 

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SBA 2012 TC ASSETS, LLC, as Existing Owner



By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SBA GC TOWERS, LLC, as Existing Owner




By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SBA TOWERS VII, LLC, as Existing Owner


 

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SBA TOWERS V, LLC, as Existing Owner


 

By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

 

SBA TOWERS VI, LLC, as Existing Owner



By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

SBA SENIOR FINANCE, LLC, as owner of Manager


By: /s/ Thomas P. Hunt
Name:  Thomas P. Hunt
Title:    Executive Vice President and General Counsel

﻿

 

﻿

 

﻿





[Signature Page to Amendment to Management Agreement]

--------------------------------------------------------------------------------

 

﻿

﻿

Consented to By:

MIDLAND LOAN SERVICES, A DIVISION
OF PNC BANK, NATIONAL
ASSOCIATION

﻿

By: /s/ David A. Eckels
Name:  David A. Eckels
Title:  Senior Vice President



[Signature Page to Amendment to Management Agreement]

--------------------------------------------------------------------------------